Case 0:21-cv-60101-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  CHASTIDI CORREA,                     )
  an individual,                       )
                                       )
          Plaintiff,                   )
                                       )
  vs.                                  )                CASE NO.:
                                       )
  FIRTH PROPERTIES TAFT LLC,           )
  a Florida Limited Liability Company, )
                                       )
          Defendant.                   )
  ____________________________________/

                                       COMPLAINT
                              (INJUNCTIVE RELIEF DEMANDED)

         Plaintiff, CHASTIDI CORREA, by and through her undersigned counsel, hereby files

  this Complaint and sues FIRTH PROPERTIES TAFT LLC, a Florida Limited Liability

  Company, for injunctive relief, attorneys’ fees, and costs pursuant to the Americans with

  Disabilities Act, 42 U.S.C. § 12181 et seq., and alleges:

                                 JURISDICTION AND PARTIES

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (hereinafter referred to as the

  “ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

         2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and Rule 3.1, Local

  Rules of the United States District Court for the Southern District of Florida.

         3.      Plaintiff, CHASTIDI CORREA, (hereinafter referred to as “Ms. Correa”) is a

  resident of the state of Florida in Broward County.


                                                   1
Case 0:21-cv-60101-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 2 of 5




            4.       Plaintiff is a qualified individual with a disability under the ADA. Plaintiff was

  severely injured in a workplace accident in 2012 affecting her lower back and elbow. As a result

  she is permanently disabled.

            5.       Due to her disability, Plaintiff is substantially impaired in several major life

  activities including walking and standing and often utilizes a walker for mobility. 1

            6.       Defendant FIRTH PROPERTIES TAFT LLC, (hereinafter referred to as

  “Defendant”) is a Florida Limited Liability Company, registered to do business in the State of

  Florida.        Upon information and belief, Defendant is the owner of the real property and

  improvements, Subway, which is the subject of this action, to wit: generally located at 6582 Taft

  Street, Hollywood, FL 33024 (the “Property”). Defendant is responsible for complying with the

  obligations of the ADA.

            7.       All events giving rise to this lawsuit occurred in the Southern District of Florida,

  Broward County, Florida.

                            COUNT I - VIOLATION OF TITLE III OF THE
                               AMERICANS WITH DISABILITIES ACT

            8.       Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

  restated herein.

            9.       The Property, a fast-food restaurant, is a place of public accommodation subject

  to the ADA.

            10.      Plaintiff has visited the Property discussed herein several times over the last year,

  and plans to visit again in the near future.




  1
      Plaintiff is capable of walking short distances without assistance.
                                                       2
Case 0:21-cv-60101-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 3 of 5




         11.      During her most recent visit in Early January 2021, Plaintiff encountered serious

  difficulty accessing the goods and utilizing the services therein due to the architectural barriers

  discussed in this Complaint. Moreover, but for the inaccessible condition of the Property,

  Plaintiff would like to visit the Property more often.

         12.      Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

  enjoy full and equal access to goods and services offered at the Property, owned, leased, and/or

  operated by Defendant.

         13.      Plaintiff desires to visit the Property but fears that she will be subjected to the

  same architectural barriers which remain at the Property in violation of the ADA.

         14.      Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et

  seq. and is discriminating against Plaintiff due to, but not limited to, the following barriers to

  access which Plaintiff personally encountered and which hindered her access:

                  A.     Plaintiff personally encountered inaccessible parking designated for

         disabled use due to lack of signage and badly faded paint to mark and identify the space

         as exclusively for disabled use. Due to this issue, Plaintiff had difficulty identifying the

         space.    Furthermore, on many occasions non-disabled customers park in the space

         presumably because it is not properly identified as exclusively for disabled use.

                  B.     Plaintiff personally encountered inaccessible parking designated for

         disabled use due to excessive slopes within the space and a large sewer grate which

         further obstructs the clear space of the parking space. This issue made it more difficult

         and unsafe for Plaintiff to load and unload out of her vehicle while in this parking space.

                  C.     Plaintiff personally encountered inaccessible routes to the entrance due to

         excessive slopes throughout the exterior of the store including along the sidewalk ramp
                                                   3
Case 0:21-cv-60101-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 4 of 5




         and the route to the outdoor tables. This issue made it more difficult for Plaintiff to

         maneuver throughout the exterior of the Property.

                 D.      Plaintiff personally encountered inaccessible outdoor picnic area due to

         fixed tables and seating which do not provide adequate maneuvering clearances. This

         made it difficult for Plaintiff to eat at the outdoor tables.

         15.     To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

         16.     Independent of her intent to return as a patron, Plaintiff additionally intends to

  return to the Property as an ADA tester to determine whether the barriers to access stated herein

  have been remedied.

         17.     Removal of the barriers to access located on the Property is readily achievable,

  reasonably feasible, and easily accomplishable without placing an undue burden on Defendant.

         18.     Removal of the barriers to access located on the Property would allow Plaintiff to

  fully utilize the goods and services located therein.

         19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

  expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

  following injunctive and declaratory relief:

                 A.      That this Court declares that the Property owned, leased, and/or

                         operated by Defendant is in violation of the ADA;


                                                     4
Case 0:21-cv-60101-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 5 of 5




                B.     That this Court enter an Order directing Defendant to alter its

                       Property to make it accessible to, and useable by, individuals with

                       disabilities to the full extent required by Title III of the ADA;

                C.     That this Court enter an Order directing Defendant to evaluate and

                       neutralize its policies and procedures towards persons with

                       disabilities for such reasonable time so as to allow Defendant to

                       undertake and complete corrective procedures;

                D.     That this Court award reasonable attorneys’ fees, costs (including

                       expert fees), and other expenses of suit, to Plaintiff; and

                E.     That this Court awards such other and further relief as it deems

                       necessary, just and proper.


  Date: January 15, 2021

                                              Respectfully Submitted,


                                              KU & MUSSMAN, P.A.
                                              18501 Pines Blvd, Suite 209-A
                                              Pembroke Pines, Florida 33029
                                              Tel: (305) 891-1322
                                              Fax: (954) 686-3976
                                              Louis@kumussman.com


                                              By: /s/ Louis I. Mussman
                                              Louis Mussman, Esq.
                                              (FL Bar # 597155)
                                              Brian T. Ku, Esq.
                                              (FL Bar #: 610461)




                                                  5
